C. A. 7th Cir. Motion of respondents to substitute Charles Martin, Personal Representative of the Estate of Hubert Taylor, deceased, in place of Hubert Taylor granted. Motion of respondent Martin for leave to proceed in forma pauperis granted. Motion to consolidate this case with No. 89-1714, Pauley, Survivor of Pauley v. BethEnergy Mines, Inc., et al.; No. 90-113, Clinchfield Coal Co. v. Director, Office of Workers’ Compensation Programs, United States Department of Labor, et al.; and No. 90-114, Consolidation Coal Co. v. Director, Office of Workers’ Compensation Programs, United States Department of Labor, et al., infra, denied.